653



            OFFICE    OF THE AlTORNEY  GENERAL                 OF TEXAS
                                AUSTIN
GROVER SELLERS
AI~ORNCY GENERIL




     Hon. John C. Marburcer
     County At tnrney
     Fayette County
     La Grange, Texas

     Dear    Sir:




                                                                requesting     the
     opinion   of this        d                              iions   stated    therein,
     reads,  in part,




                                                   your opinion    whether
                                                  ourt may legally    pay
                                                  by the County Superin-


                                                subjeot,      I find that the
                                  of  Texas, Article        7, has made extan-
                                  n8 for     our ehoational         system, Arti-
                                  n 42 of the Texas Con&i t.utfon pro-
                                  e legislature      shall      pass such laws
                                 necessary     to oarry into affect         the
                                 f this Constitution.          Apparently     the
             office    of    County Superintendent            is not a consti-
             tutional       office,     but has bean created          by the
             1eSlslature         by virtue     of the above mentioned          con-
             stitutional         provisions.       In faot,      Section   16,
             of Article        7, provides      that

                           ‘The legislature      shall fix by law the
                     terss   of all offices      of the Public    Sohool
                     System ana of the State Institutions           of
                     higher    education,   imlusi9s,     and the terms
                     of members of the respective         boards,   not
                     to exceed six years’.
                                                                                           654
    Hon.   John C. Earburger,        page   2




                  “Apparently,    in pursuance    of the above
           mentioned constitutional       provisions,   the
           legislature     enacted Article    2688 R.C.S.   which
           creates     the offioe  of County Superintendent,
           the tern of office,      etc.,  and also provides
           that:

                       *----and   who ahall be provided           by the
                Commissioners*      Court with an office           in
                the courthouse,      and v:l.th neoessary        office
                furniture     and fixtures    ----*.

                  “It will be noted that Artlols  2688, R.C. S.
           as amended was enaoted :n 1932, whereas the legis-
           lature    in 1935 enacted Article 3899 B. R.C.S. whlah
           provided    ln parts as follows:

                       *seotion   2.   Suitable    offioee      and
                stationery     and blanks necessary         in the
                performanoe     of their duties     mag in the
                disoretion     of the Commissloners~          Court
                slso be furnsshed      to resident      ---    county
                Superintendent     ---   and may be paid for
                on order of the Commissioners*            Court out
                of the County Treasury. t

                  WI have not been able to find ang other statutes
           on the above question,            and thererore,      sinoe Artiole
           3899 B was passed subsequent              to Artiola       2688, it is
           my opinion     that it would not be mandatory on the
           Conrniasioners’        Court to furnish      suitable      offioes    and
           stationery     and blanks necessary          in the performance         of
           their duties,        for the County Superintendent,              but that
           the Court, in its discretion,             may furnish        the 88810 If
           they so desire.          On the other hand, Article             3899 R does
           not legislste           on office    *furniture     and fixtures”,
           and therefore       Article     2688 Rawle C. S. would control,and
           that it would be mandatory upon the Commissioners*
           Court to furnish         the “neoesaary      offioe     furniture     and
           fixtures”    to the bounty Superintendent.                 In tirls oon-
           nection , drtiole        2700 R.C.S.     makes provision8          ror Lhe
           necessary    offioe      and traveling      expenses of the County
           Super lnt ends&.         This Article     was apparently         rassed as
           amended, in 19I,3.          In tills aonneotion       it would be my
           opinion    that the Commissioners’           Court would not be
           a~;~tnorized to pay any expenses of the County Superin-
           tendent’s     office     not provided     for in said Artioles
           2688 and 3899 B R.C.S.,             but suoh 0rri00 expenses must
           be provided      for as set forth        in said Article         2700 R.C.S.”


L
    Hon. John C. Larburger,           page    3




                   Art.   2688, Vernon’s          Annotated     Civil     Statutes,
    reads    in   part,   as r0110wa:

                   WThe Co.mmissioners Court of every oounty
            having Three Thousand (3,000)          scholastic      popula-
            tion,   or more, es shown by the preceding             soholastio
            census,    sLal1 et a general      election,     provide ror
            the election     of a county superintendent          to serve
            for e term 0r four (I-) years,           who shall     be a person
            of educational     atteinments,     good moral oharaoter,
            qnd executive     ability,     and who shall be provided          by
            the Commissioners’        Court with an office       in the
            courth~,use,    2nd with necessary       offioe   furniture     and
            rixtures..   ..n

                   Section    2 of Article         3899B,     V. A. C. Y.,      provides:

                   “Suitable      offices     and stationery    and blanks
            necessary     in the performance         of their duties     may
            under the disoretion           of the Commissioners1      court
            also be rurnished          to resiaent    i?istriat  Judges,
            resident    IJistrict      and County attorneys,      County
            Superintendents        and County Surveyors,        and may be
            paid for on orders          of ,t.he Commissioners*    kurt     out
            or the County Treasury.”

              Artiole     2688, and 3899B, V. A. C. S., authorize         the
     County Commissioners’       Court to provide   tar certain    needs of
     the County School Superintendent.         In determining     the q,uestion
     under consideration,      it is our opinion    that the roregoing
     statutes must be considered       and aonstrusd    together.

                  In our Opinion        No. O-1781,         a copy      of whloh      has bean
     rarwaraea     to you, it is        stated;

                   *Under Art. 2688,         it is ma~ndatory upon the
            Commissioners~         Court to furnish       the’aounty      Sohool
            Superintendent        with an offioe      and with neoessary
            office   furniture        and fixtures.       It is aisoretion-
            ary with the County Commissioners’                Court as to
            whether or not it will           provide    suitable     offices,
            and stationery         and blanks under Art. 3899B.              con-
            strui.nF, the two statutes          together,     it is our
            opinion    that the County Commissioners’               Court must
            furnish    the County School Superintendent               vith a
            suitable     office     and necessary      offioe    furniture      and
            equipment,      but may use its discretion             in the matter
            of supplying        stationery     and blanks.”




I
                                                                            656
Hon. John C. Marburger,      page 4




             Speoirloally      answering  the questions   presented    in
your inquiry,     it is our opinion,      that it is mandatory upon
the Comnissionersl        Court to furnish    the County Sohool Super-
intendent    with an office,      and if an office    is not available
in the oourthouse,        the Co.mmissioners~ Court must rurnish the
County Superintendent        with an oiTioe    and pay the rent for
such 0rri0e.

            In view of what has bsen said in our Opinion No.
O-1781,   a portion   of whioh has heretofore    been quoted,   we
deem it   unneoessary   to discuss further    the aatters  presented
in your   inquiry.

                                        Yours   very   truly

                                      ATTORNZYGXXXRAL OF TIXAS




                                                 Ardell    Williams
                                                          Assistant.